UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6689



MALCOLM MAXWELL RYIDU, a/k/a Richard E. Janey,

                                              Plaintiff - Appellant,

          versus


DAVID LANCASTER, Officer; KRAUSS, Officer,

                                             Defendants - Appellees,

          and


WESTERN CORRECTIONAL INSTITUTION; JON P.
GALLEY, Warden; SHAFFER, Correctional Officer,
II; UNKNOWN OFFICERS OF THE DIVISION OF
CORRECTION, identified in statement; OFFICER
WHITE; OFFICER FARRIS,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-01-2950-H)


Submitted:   July 18, 2002                   Decided:   July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Malcolm Maxwell Ryidu, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Malcolm Maxwell Ryidu appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §    1983   (West   Supp.   2002)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we affirm on

the reasoning of the district court.          Ryidu v. Lancaster, No. CA-

01-2950-H (D. Md. Apr. 9, 2002).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                      2